{¶ 23} I must dissent from the result reached by the majority for two reasons.
 {¶ 24} First, the judgment entry latest in time is the one which controls, State ex rel Musselman v. Musselman (December 11, 1998) Montgomery App. No. CA 17160, citing 66 OJur3d (1985) 222; Restatement of the Law 2d, Judgments (1982) 143, and Stateex rel Fraternal Order of Police v. Tegreene (1979),58 Ohio St.2d 235 ("where two prior judgments conflict, the last in point of time operates as res judicata to a third, later action.")
 {¶ 25} Secondly, but just as importantly, I find the result reached by the majority to be grossly unjust. Appellant is now told the support he has paid without challenge for thirteen years is not the correct amount, and he faces a large arrearage.
 {¶ 26} I would sustain the assignment of error.